PER CURIAM.
This is an appeal from an order denying a motion for post conviction relief pursuant to Rule 3.850 Florida Rules of Criminal Procedure. The order provides that the allegations raised by the defendant are refuted by the transcript of his trial, as well as the exhibits attached to his motions. The trial court did not attach any portions of the trial transcript. We reverse for the trial court to attach only those portions of *1343the record relied upon in denying the motion, or for the trial court to hold an eviden-tiary hearing.
DELL, WALDEN and STONE, JJ., concur.